Judgment, Supreme Court, Bronx County, rendered January 14, 1972, unanimously reversed, on the law, and the case remanded to Trial. Term, Supreme Court, Bronx County, for trial anew. Though, the District Attorney claims that the record does not establish that the'trial coni* refused to permit inquiry of prospective jurors on the voir dire as to possible prejudice against members of the defendant-appellant’s race, this-does/appear without dispute. That ruling is in direct conflict with the recent holding of the United States Supreme Court in Ham v. South Carolina (409 U. S. 524). Although there was strong evidence of, defendant’s guilt, the error requires reversal of. the judgment and a new trial. If we did not reverse for the reason stated, we would have, in any event, modified the sentence of two consecutive 15-year terms as excessive. Concur-r-McGivern, J. P., Markewich, Nunez and Murphy, JJ.; Kupferman, J., concurs in the following memorandum: While I concur in the opinion of this court (cf. Matter of Mack v. Davidson, 40 A D 2d 641) the apt citation with regard to excessiveness of sentence is section 70.30 (subd. [1], par. [c]) of the Penal Law.